Citation Nr: 0418460	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an effective date earlier than April 28, 
1998, for the grant of service connection for multiple 
myeloma on an accrued benefits basis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1964 to July 
1968.  The veteran died in May 1998.  The appellant is the 
widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the appellant, in an April 2002 
statement, not only raised the issue listed on the title page 
of this action, but also raised the issue of whether new and 
material evidence has been submitted to reopen a claim for an 
earlier effective date for the grant of Dependency and 
Indemnity Compensation benefits.  As this latter matter has 
not been adjudicated by the RO, it is referred to the RO for 
appropriate action.

The Board also notes that although the appellant on her VA 
Form 9 of March 2003 requested a videoconference hearing 
before the Board, she failed to report for such a hearing 
scheduled in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On April 28, 1998, the veteran submitted a claim for service 
connection for multiple myeloma.  He died several days later 
from that disease.  The appellant submitted a claim for 
Dependency and Indemnity Compensation (DIC) as well as for 
accrued benefits in May 1998.  In a November 17, 1999, rating 
decision, entitlement to DIC benefits was granted.  
Entitlement to service connection for multiple myeloma on an 
accrued benefits basis was also granted.  The rating decision 
explained that since the veteran's claim was filed on April 
28, 1998, and as he died several days later, the appellant 
was entitled to accrued benefits only for the month of his 
death.  The appellant was notified of the November 17, 1999 
rating decision and of her appellate rights with respect 
thereto in January 2000, but she did not appeal.

In April 2002, the appellant submitted a statement in which 
she argued that she was entitled to an earlier effective date 
for the award of accrued benefits for the grant of service 
connection for multiple myeloma.  In a July 2002 rating 
decision, the RO denied her claim.

Given that the appellant was specifically advised in the 
November 1999 rating decision that the effective date of the 
grant of service connection for multiple myeloma on an 
accrued benefits basis was April 28, 1998, and as she did not 
appeal that rating decision, the Board finds that the issue 
on appeal is as listed on the title page of this action.  

After having reviewed the record, the Board concludes that a 
remand of this case is required.  In a March 2003 statement, 
the appellant indicates that she is contending that there was 
clear and unmistakable error (CUE) in the November 17, 1999, 
rating decision with respect to the effective date assigned 
the grant of service connection for multiple myeloma on an 
accrued benefits basis.  She specifically argues that the 
rating decision should have recognized a VA Form 21-526 
received in February 1995 as a claim for service connection 
for multiple myeloma, particularly as the veteran's DD Form 
214 showed that his awards and decorations included the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal. 

The United States Court of Appeals for Veterans Claims has 
held that two issues are "inextricably intertwined" where 
they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As 
indicated above, the appellant has raised a claim of CUE in a 
November 17, 1999, rating decision which awarded an effective 
date of April 28, 1998, but not earlier, for the grant of 
service connection for multiple myeloma for accrued benefits 
purposes.  Given that a favorable resolution of that claim 
would clearly impact on the claim currently before the Board, 
the Board finds that the current claim to reopen the issue of 
entitlement to an effective date earlier than April 28, 1998, 
for the grant of service connection for multiple myeloma on 
an accrued benefits basis is inextricably intertwined with 
the raised claim for CUE.  See also Hoyer v. Derwinski, 1 
Vet. App. 208, 209-10 (1991).
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should adjudicate the issue 
of whether there was clear and 
unmistakable error in a November 17, 
1999, rating decision which assigned 
an effective date of April 28, 1998, 
for the grant of service connection 
for multiple myeloma for the purpose 
of accrued benefits.  If clear and 
unmistakable error is not found, the 
appellant and his representative 
should be provided notice of the 
determination and of her appeal 
rights.  Thereafter, if a timely 
Notice of Disagreement is received, 
the RO should undertake all 
appropriate procedural actions 
outlined in 38 C.F.R. Part 19 
(2003). 

Thereafter, following receipt of a timely filed Substantive 
Appeal or the expiration of the appeal period with respect to 
the issue of whether a November 17, 1999, rating decision was 
clearly and unmistakably erroneous, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant unless she is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


